DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites upon the first property name being identified as sensitive data, scrub the first property name classified from the telemetric data. 
According to the specification (see below);
[0019] FIG. 1 illustrates a block diagram of an exemplary system 100 in which various aspects of the invention may be practiced. As shown in FIG. 1, system 100 includes a classification process 104 that receives data 102 representing various types of consumer data. Properties in the data 102 may tagged as either sensitive data 106 or non-sensitive data 108 based on policies 132 initially through a classification process 104. The sensitive data 106 is scrubbed from the data 102 in a sandbox process 110 through a scrub module 112. The non-sensitive data 108 is input into a machine learning model 122 that checks whether or not the non-sensitive data 108 has been misclassified. The machine learning model 122 uses features extracted from the non-sensitive data 108 by the feature extraction module 118 to determine whether or not the non-sensitive data 108 should have been classified as sensitive data.

[0020] The newly-classified sensitive data 124 is then sent to the sandbox process 110 where it is scrubbed by the scrub module 112. For any newly classified sensitive data 124, the machine learning model 122 outputs the pattern of settings found in the newly classified sensitive data which is then used by the policy settings component 130 to update the classification process 104. The non-sensitive data 126 is forwarded to a downstream process that performs additional processing 116 without the sensitive data.

As indicated above, the specification discloses scrubbing the newly-classified data, however Examiner could not find support for the limitation; scrub the first property name classified from the telemetric data. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26, 34 recite wherein the first policy indicates sensitive data based on a combination of the first property name and the value of the first property name.  
Applicant’s specification discloses as follows:
[0019] FIG. 1 illustrates a block diagram of an exemplary system 100 in which various aspects of the invention may be practiced. As shown in FIG. 1, system 100 includes a classification process 104 that receives data 102 representing various types of consumer data. Properties in the data 102 may tagged as either sensitive data 106 or non-sensitive data 108 based on policies 132 initially through a classification process 104. The sensitive data 106 is scrubbed from the data 102 in a sandbox process 110 through a scrub module 112. The non-sensitive data 108 is input into a machine learning model 122 that checks whether or not the non-sensitive data 108 has been misclassified. The machine learning model 122 uses features extracted from the non-sensitive data 108 by the feature extraction module 118 to determine whether or not the non-sensitive data 108 should have been classified as sensitive data.

[0020] The newly-classified sensitive data 124 is then sent to the sandbox process 110 where it is scrubbed by the scrub module 112. For any newly classified sensitive data 124, the machine learning model 122 outputs the pattern of settings found in the newly classified sensitive data which is then used by the policy settings component 130 to update the classification process 104. The non-sensitive data 126 is forwarded to a downstream process that performs additional processing 116 without the sensitive data.

[0036] FIG. 3 illustrates an exemplary system 300 utilizing the classifier 308. Data previously classified as non-sensitive data 302 is input to the feature extraction module 304 to extract features. The features include the words in the event name, the words in the property name, and the words of the type of property value. The features are embedded into a feature vector 306 which is input into the classifier 308. There is no label in the feature vector. The output of the classifier 308 is a label 310 indicating whether the previously-classified non-sensitive data is to be considered sensitive data or not. The settings used in the feature vector for the data that is reclassified by the classifier as containing sensitive data is sent to the policy settings component 130. The policy settings component 130 updates the policies to include the newly discovered pattern that represents sensitive data. The newly discovered pattern includes the combination of words in the event name, property name, and type of property value.

The specification does not disclose that the first policy indicates sensitive data based on a combination of the first property name and the value of the first property name.  
Thus it is unclear what applicant intended to claim by the above cited limitation.  

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is for rechecking policy settings used in manual classification process, in order to identify sensitive data and to scrub the sensitive data (see abstract).
Claims 21-36 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 21-36 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 21 and 29 recite obtaining plurality of telemetric data, accessing policies, applying a policy, extracting features, applying the extracted features to a machine learning classifier, indicating sensitive data and scrubbing the sensitive data. 
The limitation of obtaining consumer (telemetric) data from plurality of users, accessing policies, applying policy, identifying non-sensitive data, extracting features, applying extracted features to a machine learning to indicate sensitive data and scrubbing the sensitive data (machine learning technique applied to evaluate the data and to identify data as sensitive or non-sensitive). These limitations falls within the enumerated grouping of abstract idea. The limitation covers  “Certain Methods of Organizing human activity” (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations, adverting, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components. Obtaining data, analyzing data and outputting data have been determined to be directed to abstract idea. See, e.g., Alice, 573 U.S. at 225 (using a computer-implemented system “to obtain data, adjust account balances, and issue automated instructions” did not result in claim being non-abstract). Univ. of Fla. Research Found., Inc. v. General Elec. Co., 916 F.3d 1363, 1368 (Fed. Cir. 2019) (claims “directed to the abstract idea of ‘collecting, analyzing, manipulating, and displaying data’”), FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016) (determining “that the ‘realm of abstract ideas’ includes ‘collecting information, including when limited to particular content’” as well as analyzing and presenting information), Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (treating as an abstract idea “1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data”), Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 886–87 (Fed. Cir. 2019) (obtaining information, analyzing the information, and presenting customized information based on the analyzed information determined to be directed to an abstract idea). The generically recited one or more processors and, machine learning technique are invoked merely as tools performing the generic computer functions of obtaining, analyzing, and outputting data. The claims also recite “Mental Steps” of collecting data and evaluating the data to identify sensitive information and non-sensitive information and to re-evaluate the non-sensitive data (double check) to make sure no sensitive data is missed and to extract the newly identified sensitive data in order to protect consumer privacy. 
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims include the additional elements of a processor for obtaining and classifying data. The processor and the machine learning in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and identifying data), such that it amounts no more than mere instructions to apply the exception using a generic computer component. The machine learning applied to identify sensitive data is nothing more than automating the abstract idea of identifying sensitive data, which could also be performed by human. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor. However, the element is recited at high level of generality and given the broadest reasonable interpretation are simply generic computer performing generic computer functions of obtaining, evaluating or processing and outputting data. As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims appear to be automating mental tasks such as analyzing data and labeling or classifying the data by applying a processor and a machine learning program. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 22-28, 30-36 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 22-28,30-36, are patent ineligible. Hence, claims 21-36 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-26, 28-30 and 32-34 and 36, are rejected under 35 U.S.C. 103 as being unpatentable over Aissi (US 2014/0068706 A1) in view of Jaiswal (US 2012/0303558 A1) and further in view of Vaughan (US 2018/0165349 A1).
Claims 21, 22, 29, 30:
Aissi teaches obtaining a plurality of telemetric (user) data stored on user’s device related to execution of a software product (application downloaded, installed or executed on a device such as wallet application, and application interaction between other applications or data on the device or external to the device and data may be generated …data asset, such as user’s personal information, home address, email address or financial information such as account number) (see [0022]-[0032]); 
accessing a plurality of policies, wherein a policy indicates sensitive data based on a property name; apply a first policy of the plurality of policies to a first property name of a first telemetric data to identify whether the first property name is sensitive data or non-sensitive data (the data protection module may be configured to protect data at-rest, data in-use and data in-transit by dynamically and statically searching, identifying and classifying all the data assets based on a policy) (see Abstract, [0007], [0026]) (data asset which may include sensitive information associated with a user, such as, user’s personal information, … classifying as high sensitive, sensitive, important or non-sensitive, … identifying or recognizing a type of data based on a characteristic or property (attribute) of the data …) (see fig. 5, [0032]-[0036], [0082]-[0084]), and scrub the sensitive data from the customer data (sensitive data type may be encrypted or may not be needed and may be scrubbed from the system) (see [0091]-[0098]).
Aissi failed to teach upon identifying of non-sensitive data, using a machine learning classifier to determine whether the identified “non-sensitive” data includes a sensitive data. 
Jaiswal teaches generating a machine learning-based classifier for detecting specific category of sensitive information trained using sensitive and non-sensitive data (positive and negative data (see [0040]-[0049]) and upon determining that the item contains sensitive information protecting all or a portion of the item of data in accordance with a DLP policy  [0074]-[0070]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Jaiswal’s processes of using machine learning to identify sensitive data in Aissi’s protection of assets in order to make sure no sensitive material was missed during the initial classification. 
Aissi failed to teach obtaining the telemetric data from plurality of users (devices). However, Vaughan teaches one or more processors; and a memory; one or more programs, wherein the one or more programs are stored in the memory and are configured to be executed by the one or more processors, the one or more programs including instructions to perform actions that: obtain a plurality of telemetric data from a plurality of users, wherein the telemetric data is generated upon occurrence of an event during execution of a software product (tracking events from client computer systems, applications, and/or services that request pages, data, and/or application components from the server and/or data center) (see fig. 1, [0018]),
wherein the telemetric data includes an event name, a property name and a property value, the event name identifies a source of the event triggering collection of the telemetric data, the property name associated with the event, the property value associated with a type (tracking events may be obtained from multiple sources and aggregated for further processing and the aggregated records of events) (see [0022]), (and to enable tracking the entity lifecycles, the tracking events may include tracking identifiers … in tracking events …including timestamp, representing the time representing the time at which the corresponding activity took place, a processing time associated with the activity, and “event type” for the activity, identifier…, entity name, and/or other information or attributes related to the activity) (see [0029]-[0032]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to perform event tracking, as in Vaughan, in Aissi’s asset protection in order to protect user activities which includes sensitive information, for privacy purposes.  
Claims 24, 32;
Aissi teaches wherein scrub the first property name identified as sensitive data from the telemetric data includes deletion of the sensitive data from the telemetric data, obfuscation of the sensitive data in the telemetric data, or convert the sensitive data into non- sensitive data (sensitive data type may be encrypted or may not be needed and may be scrubbed from the system) (see fig, 6B, [0091]-[0098]).
Claims 25, 33:
Aissi teaches wherein the event is generated from an action performed by an operating system in response to a user's interaction with the software product (application downloaded, installed or executed on a device such as wallet application, and application interaction between other applications or data on the device or external to the device and data may be generated …data asset, such as user’s personal information, home address, email address or financial information such as account number) (see [0022]-[0032]).
 
Claims 26, 34:
 Aissi teaches wherein the first policy indicates sensitive data based on a combination of the first property name and the value of the first property name (the data protection module search for data assets and identifies the data assets based on security and privacy attributes and the identified data assets are classified based on policy that may be set by one or more entities) (see [0036], [0037], [0069]).
 
Claims 23, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Aissi (US 2014/0068706 A1) in view of Jaiswal (US 2012/0303558 A1) in view of Vaughan (US 2018/0165349 A1) and further in view of Roth et al. (US 2015/0019858 A1).
Claims 23, 31:
Aissi teaches scrubbing sensitive data but failed to teach scrub the sensitive data in a sandbox. Roth teaches data in sandbox or quarantine (see [0075], [0090]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the sandbox in Roth in Aissi’s data protection in order to provide additional protection by placing it in an isolated secure container.

Claims 27, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Aissi in view of Jaiswal in view of Vaughan  and further in view of Official Notice.
Claims 27, 35:
Aissi failed to teach wherein the machine learning classifier is trained using logistic regression with a Lasso penalty. However, Official Notice is taken that it is old and well known in the art of machine learning to use logistic regression with lasso penalty. It would have been obvious to one of ordinary skill in the art at the time of the invention to use logistic regression in Aissi’s machine learning in order to use well suited algorithm for classifying.
Claims 28, 36:
Aissi teaches data set including attributes and identifying the information based on certain attributes (see [0079]-[0082]), Vaughan teaches a plurality of feature vectors, wherein a feature vector includes an event name, a property name, a type of the property name, and a label, wherein the label indicates sensitive data or non-sensitive data (and to enable tracking the entity lifecycles, the tracking events may include tracking identifiers … in tracking events …including timestamp, representing the time representing the time at which the corresponding activity took place, a processing time associated with the activity, and “event type” for the activity, identifier…, entity name, and/or other information or attributes related to the activity) (see [0029]-[0032]) and Jaiswal teaches a training data set and extracting a feature set, wherein the feature includes a word (e.g. proprietary) and the training module uses the feature sets extracted from the training data sets (see [0053]-[0055]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the Official Notice, Applicant has not provided any argument so that on its face it creates a reasonable doubt regarding the circumstances justifying the Official notice. Therefore, the examiner taking the Official Notice has been maintained. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688